287 F.2d 409
Earnest YOUNG et al., Appellants,v.CITY OF FAIRFIELD, ALABAMA et al., Appellees.
No. 18768.
United States Court of Appeals Fifth Circuit.
March 23, 1961.

David H. Hood, Jr., Bessemer, Ala., for appellant.
J. Clewis Trucks, Fairfield, Ala., William G. West, Jr., Birmingham, Ala., Frank B. Parsons, Fairfield, Ala., for appellees.
Before RIVES, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
We find no reversible error in the rulings of the district court upon the admissibility of evidence.  The findings of fact by the district court are certainly not clearly erroneous.  We agree with its conclusions of law. The judgment is therefore,


2
Affirmed.